 



EXHIBIT 10.1
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
(John C. Plant)
          THIRD AMENDMENT dated as of July 28, 2006 (this “Amendment”) to
EMPLOYMENT AGREEMENT (the “Agreement”) dated as of February 6, 2003, by and
between TRW Automotive Inc. (the “Company”), TRW Limited and John C. Plant
(“Executive”), as amended.
          WHEREAS, in order to increase the predictability of the supplemental
pension benefits to which Executive is entitled, Executive and Company desire to
amend the Agreement as set forth;
          In consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the parties agree as follows:
          1. Defined Terms. Capitalized terms used herein but not defined shall
have the meanings assigned to them in the Agreement.
          2. Amendment to Section 5.c. of the Agreement. The last sentence of
Section 5.c. of the Agreement shall be amended in its entirety to read as
follows:
As used in this Agreement, “Average Annual Bonus” means the greater of (a)
$650,000 and (b) the average of the Annual Bonuses earned by the Executive with
respect to the four (4) completed fiscal years among the eight (8) completed
fiscal years immediately preceding the Executive’s termination of employment
that produces the highest such average
          3. No Other Amendments; Effectiveness. Except as set forth in this
Amendment, the Agreement is ratified and confirmed in all respects. This
Amendment shall be effective as of the date hereof.
          4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.
          5. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  TRW Automotive Inc.       John C. Plant      
 
  /s/ David L. Bialosky              /s/ John C. Plant                  
 
               
By:
  David L. Bialosky            
Title:
Executive Vice President
General Counsel and Secretary            
 
                TRW Limited            
 
               
By: 
  /s/ David L. Bialosky            
 
             
 
  David L. Bialosky            
 
               
Title:
Attorney-In-Fact            
 
               

